          Case 1:18-cv-12636-MPK Document 7 Filed 05/13/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

KHANH PHAN,
    Plaintiff,

               v.                                       CIVIL ACTION NO. 18-12636-MPK

JAXX INC,
      Defendant.

                                             ORDER

                                          May 13, 2019

KELLEY, U.S.M.J.

       The Court is in receipt of the letter of pro se litigant Khanh Phan in which he asks that a

public defender be appointed to represent him so that he may resolve this case.

        A public defender is appointed to represent an indigent defendant—generally in a

criminal case—who has a constitutional right to representation. A public defender is paid from

taxpayer funds. A civil plaintiff, however, lacks a constitutional right to free counsel. See

DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991). Under 28 U.S.C. § 1915(e)(1), the Court

“may request an attorney to represent any person unable to afford counsel.” 28 U.S.C.

§1915(e)(1). When counsel is appointed under 28 U.S.C. § 1915(e)(1), the attorney represents

the client on a pro bono basis, which means that the attorney is not reimbursed for her or his time

working on the case. 1 To qualify for appointment of pro bono counsel, a party must be indigent

and exceptional circumstances must exist such that the denial of counsel will result in

fundamental unfairness impinging on the party’s due process rights. See Desrosiers, 949 F.2d at

23.



1
 “Pro bono” is from the Latin phrase “pro bono publico,” which means “for the public good.”
PRO BONO, Black's Law Dictionary (10th ed. 2014).
            Case 1:18-cv-12636-MPK Document 7 Filed 05/13/19 Page 2 of 3



       Here, the Court does not have sufficient information regarding Phan’s financial

circumstances and therefore cannot determine whether he is financially eligible for the

appointment of counsel. Further, the filing fee has not been resolved. In addition, as the Court

explained in its April 5, 2019 memorandum and order [ECF #5], it appears that subject matter

jurisdiction does not exist. In other words, at this point, exceptional circumstances do not exist

that would justify the appointment of pro bono counsel. 2

       The deadline for complying with the Court’s April 5, 2019 order has passed without any

response from Phan. In light of his request for counsel, the Court will afford him additional time

to comply with that order.

       Accordingly, the Court hereby orders:

       1.      Phan’s request for the appointment of counsel is DENIED.

       2.      If Phan wishes to pursue this action, he must, no later than May 28, 2019:

               (a)    Pay the $400 filing fee or file a renewed motion for leave to proceed in
               forma pauperis; and

               (b)     show cause why this action should not be dismissed for lack of subject
               matter jurisdiction.

Failure to comply with this directive may result in dismissal of the action without prejudice.




2
  If Phan believes he is the victim of criminal activity or otherwise has information related to a
criminal offense, he may ask the Attorney General of the Commonwealth of Massachusetts to
investigate. Instructions for making such a request may be found at https://www.mass.gov/how-
to/file-a-request-for-review-with-the-attorney-generals-criminal-bureau (last visited May 13,
2019. Instructions for filing a consumer complaint with the Commonwealth’s Attorney General
are located at https://www.mass.gov/how-to/file-a-consumer-complaint (last visited May 13,
2019). In addition, the FBI runs a website, www.ic3.gov, which is an internet crime complaint
center. Plaintiff can fill out a complaint form online. In providing this information, the Court
takes no position on whether contacting any of these government officials is an appropriate
course of action for Phan.
                                                  2
      Case 1:18-cv-12636-MPK Document 7 Filed 05/13/19 Page 3 of 3



SO ORDERED.

                                       /s/ M. Page Kelley
                                       M. Page Kelley
                                       United States Magistrate Judge




                                   3
